DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 10/07/2022 has been entered. Claims 1 and 5 have been canceled and claim 2 has been amended. Accordingly, Claims 2-4 are currently pending and are under examination.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number JPS58177924 (JP’924, cited in IDS 03/24/2022) in view of Akos (“(Z)-1-chlorohex-3-ene” deposited and available on Jan. 24, 2012), Accela (“1-bromo-5-chloropentane” deposited and available on Feb. 22, 2019; cited in Office Action 12/29/2021) and Patent application publication number US2021/0130270A1 (US’270, effectively filed on Jul. 16, 2018; cited in Office Action 07/12/2021).
	JP’924 teaches the following reaction between cis-3-alkenylmagnesium chloride and α-bromo-ω-chloroalkane:
 
    PNG
    media_image1.png
    76
    293
    media_image1.png
    Greyscale

	The cis-3-alkenylmagnesium chloride and the α-bromo-ω-chloroalkane of JP’924 read on the claimed (3Z)-3-hexenyl compound and 1-bromo-5-chloropentane compounds when R of cis-3-alkenylmagnesium chloride is an alkyl group with 2 carbon atoms and n of α-bromo-ω-chloroalkane is 5. JP’924 further teaches that the cis-3-alkenylmagnesium chloride is obtained by the reaction of cis-alkenyl chloride with magnesium.
	JP’924 fails to specifically teach the claimed (3Z)-3-hexenyl compound and 1-bromo-5-chloropentane as instantly claimed but the deficiencies are cured by Akos and Accela. 
	Akos and Accela teach the commercial availability of 11-chloro-3-undecene and 1-bromo-5-chloropentane, respectively, before the effective filing date of the instant invention. Thus, using 11-chloro-3-undecene and 1-bromo-5-chloropentane of Akos and Accela as starting materials in the reaction process of JP’924, a skilled artisan would have a reasonable expectation of success in obtaining (3Z)-11-chloro-3-undecene as instantly claimed.
	JP’924 also fails to teach the process for preparing a nucleophilic reagent (8Z)-8-undecenyl compound of formula CH3CH2CH=CH(CH2)7M1 in which M1 is Li or MgZ1 and Z1 is a halogen atom or an 8-undecenyl group from (3Z)-11-chloro-3-undecene. This deficiency is cured by US’270.
	US’270 teaches the following reaction (paragraphs [0255], [0259], [0261] and [0263]):

    PNG
    media_image2.png
    50
    615
    media_image2.png
    Greyscale


	The above starting compound and product differ from the claimed 11-chloro-3-undecene of formula (7) by a -CH2-group. However MPEP § 2144.09 states that compounds that differ regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are homologs and that there is a presumed expectation that such compounds possess similar properties. In this instance, subjecting 11-chloro-3-undecene, which is taught by the combination of JP’92, Akos and Accela, to the reaction process of US’270, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant claim 2 to obtain 8-undecenyl compound.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain (8Z)-8-undecenyl compound of formula (1) by the process comprising obtaining (3Z)-11-chloro-3-undecene followed by converting (3Z)-11-chloro-3-undecene to (8Z)-8-undecenyl compound in view of the combination of JP’924, Akos, Accela and US’270.

Claim 3 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number JPS58177924 (JP’924, cited in IDS 03/24/2022) in view of Akos (“(Z)-1-chlorohex-3-ene” deposited and available on Jan. 24, 2012) and Accela (“1-bromo-5-chloropentane” deposited and available on Feb. 22, 2019; cited in Office Action 12/29/2021) as applied to claim 2 above, and further in view of Patent application publication number US2018/0305284A1 (US’284; cited in Office Action 12/29/2021) and Sasaerila (Sasaerila, Y. et al. “Sex pheromone components of nettle caterpillar, Setora nitens” Journal of Chemical Ecology, Vol. 26, No. 8, 2000, 1983-1990; cited in Office Action 07/12/2021).
The teachings of JP’924, Akos, Accela and US’270 have been set forth above. 
Regarding Claim 3, while the combination of JP’924, Akos, Accela and US’270 teaches preparing (8Z)-8-undecenyl compound of formula (1), the references fail to teach or suggest a process for preparing (9Z)-9-dodecenal by subjecting (8Z)-8-undecenyl compound of formula (1) to a nucleophilic substitution reaction with an orthoformic ester compound to obtain (9Z)-1,1-dialoxy-9-dodecene followed by hydrolysis reaction to obtain (9Z)-9-dodecenal. This deficiency is cured by US’284 and Sasaerila.
US’284 teaches in [0099]-[0104] the following reaction, wherein the reaction comprises treating a Grignard reagent formed from 
    PNG
    media_image3.png
    37
    308
    media_image3.png
    Greyscale
and Mg with ethyl orthoformate to form the acetal followed by hydrolysis with oxalic acid dehydrate to obtain the aldehyde product:

    PNG
    media_image4.png
    521
    1479
    media_image4.png
    Greyscale

The Grignard reagent used in US’284 is different from the claimed (8Z)-8-undecenyl compound (1), however as taught above, the combination of JP’924, Akos, Accela and US’270 teaches obtaining the Grignard reagent (8Z)-8-undecenyl compound (1). Thus using (8Z)-8-undecenyl compound (1) in place of the Grignard reagent of US’284 and reacting 8-undecenyl compound (1) with ethyl orthoformate, a skilled artisan has a reasonable expectation of success in obtaining the instantly claimed (9Z)-9-dodecenal.
Furthermore, Sasaerila teaches that (9Z)-9-dodecenal can be used as biological insecticide. Hence, a skilled artisan would have been motivated to use the methods of the combination of JP’924, Akos, Accela, US’270 and US’284 with a reasonable expectation of success in obtaining the biological insecticide (9Z)-9-dodecenal of Sasaerila.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain (9Z)-9-dodecenal by first obtaining (8Z)-8-undecenyl compound followed by converting (8Z)-8-undecenyl compound to (9Z)-9-dodecenal in view of the combination of JP’924, Akos, Accela, US’270, US’284 and Sasaerila.

Claim 4 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2021/0130270A1 (US’270, effectively filed on Jul. 16, 2018) in view of Patent number JPS58177924 (JP’924, cited in IDS 03/24/2022) in view of Akos (“(Z)-1-chlorohex-3-ene” deposited and available on Jan. 24, 2012), Accela (“1-bromo-5-chloropentane” deposited and available on Feb. 22, 2019; cited in Office Action 12/29/2021), Patent application publication number US2018/0305284A1 (US’284; cited in Office Action 12/29/2021) and Sasaerila (Sasaerila, Y. et al. “Sex pheromone components of nettle caterpillar, Setora nitens” Journal of Chemical Ecology, Vol. 26, No. 8, 2000, 1983-1990; cited in Office Action 07/12/2021).
	Regarding Claim 4, US’270 teaches the following reaction (paragraphs [0255], [0259], [0261] and [0263]):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	US’270 fails to teach using the claimed (3Z)-11-chloro-3-undecene of formula (7) as the starting material. However, the deficiency is cured by JP’924, Akos and Accela and that (3Z)-11-chloro-3-undecene is obvious by the combination of these references for the following reasons.
	Regarding claims 1 and 5, JP’924 teaches the following reaction between cis-3-alkenylmagnesium chloride and α-bromo-ω-chloroalkane:
 
    PNG
    media_image1.png
    76
    293
    media_image1.png
    Greyscale

	The cis-3-alkenylmagnesium chloride and the α-bromo-ω-chloroalkane of JP’924 read on the claimed (3Z)-3-hexenyl compound and 1-bromo-5-chloropentane compounds when R and n of cis-3-alkenylmagnesium chloride are an alkyl group with 2 carbon atoms and 5, respectively, and n of α-bromo-ω-chloroalkane is 5. JP’924 further teaches that the cis-3-alkenylmagnesium chloride is obtained by the reaction of cis-alkenyl chloride with magnesium.
	JP’924 fails to specifically teach the claimed (3Z)-3-hexenyl compound and 1-bromo-5-chloropentane as instantly claimed but the deficiencies are cured by Akos and Accela. 
	Akos and Accela teach the commercial availability of (3Z)-11-chloro-3-undecene and 1-bromo-5-chloropentane, respectively, before the effective filing date of the instant invention. Thus, using (3Z)-11-chloro-3-undecene and 1-bromo-5-chloropentane of Akos and Accela as starting materials in the reaction process of JP’924, a skilled artisan would have a reasonable expectation of success in obtaining (3Z)-11-chloro-3-undecene as instantly claimed formula (7).

The difference between (3Z)-11-chloro-3-undecene of the combination of JP’924, Akos and Accela (and thus of the claimed invention) and the starting material of US’270 is that these compounds differ by a -CH2-group. However, MPEP § 2144.09 states that compounds that differ regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are homologs and that there is a presumed expectation that such compounds possess similar properties. Accordingly, subjecting the (3Z)-11-chloro-3-undecene taught by the combination of JP’924, Akos and Accela to the reaction process of US’270, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant claim 4 to obtain (8Z)-8-undecenyl compound of formula (1).

	US’270 further fails to teach the process for preparing (9Z)-9-dodecenal by subjecting (8Z)-8-undecenyl compound to a nucleophilic substitution reaction with an orthoformic ester compound to obtain (9Z)-1,1-dialoxy-9-dodecene followed by hydrolysis reaction to obtain (9Z)-9-dodecenal. 
This deficiency is cured by US’284 and Sasaerila.
US’284 teaches in [0099]-[0104] the following reaction, wherein the reaction comprises treating a Grignard reagent formed from 
    PNG
    media_image6.png
    65
    305
    media_image6.png
    Greyscale
and Mg with ethyl orthoformate to form the acetal followed by hydrolysis with oxalic acid dehydrate to obtain the aldehyde product:

    PNG
    media_image4.png
    521
    1479
    media_image4.png
    Greyscale

The Grignard reagent used in US’284 is different from the claimed 8-undecenyl compound (1), however as taught above, the combination of JP’924, Akos, Accela and US’270 teaches obtaining the Grignard reagent (8Z)-8-undecenyl compound (1). Thus using (8Z)-8-undecenyl compound (1) in place of the Grignard reagent of US’284 and reacting (8Z)-8-undecenyl compound (1) with ethyl orthoformate, a skilled artisan has a reasonable expectation of success in obtaining the instantly claimed (9Z)-9-dodecenal.
Furthermore, Sasaerila teaches that (9Z)-9-dodecenal can be used as biological insecticide. Hence, a skilled artisan would have been motivated to use the methods of the combination of JP’924, Akos, Accela, US’270 and US’284 with a reasonable expectation of success in obtaining the biological insecticide (9Z)-9-dodecenal of Sasaerila.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain (9Z)-9-dodecenal by subjecting (3Z)-3-hexeneyl compound of formula CH3CH2CH=CH(CH2)2M2 to a coupling reaction with 1-bromo-5-chloropentane of formula X3(CH2)5X4 to obtain (3Z)-11-chloro-3-undecene, converting (3Z)-11-chloro-3-undecene to 8-undecenyl compound followed by converting (8Z)-8-undecenyl compound to (9Z)-9-dodecenal in view of the combination of US’270, JP’924, Akos, Accela, US’284 and Sasaerila.

Response to Arguments
	Applicant’s arguments with respect to US’270 that it does not teach the reaction as claimed have been addressed in the above rejection (see underlined section), i.e. US’270 teaches the following reaction in paragraphs [0255], [0259], [0261] and [0263]:

    PNG
    media_image2.png
    50
    615
    media_image2.png
    Greyscale

.
Conclusion
	Claims 3-4 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759